PER CURIAM.
We affirm, but remand the case to the trial court with directions to enter a corrected order of revocation of probation. The order provided correctly states that appellant was found to have violated condition 11; however, condition 11 was that appellant have no contact with her father at his residence. The order provided states that appellant violated condition 11 by changing her residence without first procuring the consent of her probation officer.
POLEN, FARMER and SHAHOOD, JJ., concur.